              Case 3:18-cv-07000-VC Document 49 Filed 11/19/20 Page 1 of 9




 1
 2
 3
 4
 5
 6
 7

 8                                      UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10
11    TERRANCE BAILEY, on behalf of himself, all        CASE NO. 3:18-cv-07000-VC
      others similarly situated, and on behalf of the
12    general public,                                   [Assigned to the Honorable Vince Chhabria]
13                               Plaintiff,
                                                        REVISED [PROPOSED] ORDER
14             v.                                       GRANTING PLAINTIFF TERRANCE
                                                        BAILEY’S MOTION FOR FINAL
15    BLUE APRON, LLC; BLUE APRON, INC.; and            APPROVAL OF CLASS ACTION
      DOES 1-100,                                       SETTLEMENT
16
                                 Defendant.
17                                                      Date: November 19, 2020
                                                        Time: 10:00 a.m.
18                                                      Courtroom: 4
19
                                                        State Action Filed:   October 5, 2018
20                                                      FAC Filed:            August 22, 2019
                                                        Removal:              November 9, 2018
21                                                      Trial Date:           None
22
23
24
25
26
27
28
     Revised [Proposed] Order Granting Plaintiff’s                             Case No. 3:18-CV-07000-VC
     Motion for Final Approval of Class Action
     Settlement
              Case 3:18-cv-07000-VC Document 49 Filed 11/19/20 Page 2 of 9




 1       I.    RECITALS

 2             This matter came on for hearing on November 19, 2020, in Courtroom 4 of the above-

 3    captioned Court on Plaintiff’s Motion for Final Approval of Class Action Settlement in the class

 4    action (the “Action”) currently pending before this Court. Having received and considered the Joint

 5    Stipulation and Settlement Agreement (the “Joint Stipulation”), which together with the exhibits

 6    annexed thereto, sets forth the terms and conditions for a proposed settlement and entry of judgment

 7    upon the terms and conditions set forth therein, the supporting papers filed by the Parties, and the

 8    evidence and argument received by the Court in conjunction with the Motion for Preliminary

 9    Approval of Class Action Settlement, and the instant Motion for Final Approval of Class Action

10    Settlement, the Court grants final approval of the Settlement Agreement and HEREBY ORDERS

11    AND MAKES THE FOLLOWING DETERMINATIONS:

12      II.    FINDINGS

13             After review and consideration of the Joint Stipulation (Dkt. No. 38-2) and Plaintiffs’ Motion

14    for Final Approval of Class Action Settlement and the papers in support thereof, the Court hereby

15    finds and orders as follows:

16             1.      Pursuant to the Order Granting Plaintiff Terrance Bailey’s Motion for Preliminary

17    Approval of Class Action Settlement (Dkt. No. 42), a Notice of Class Action Settlement (“Class

18    Notice”) was mailed Class Members by first-class U.S. Mail on August 18, 2020. Notice of

19    settlement was also emailed to Class Members that had an email address on file with Blue Apron.

20    Thus, the Class Notice was provided to all 3,767 Class Members.

21             2.      The Court finds that distribution of the Class Notice in the manner set forth in the

22    preliminary approval order and the Joint Stipulation constitutes the best notice practicable under the

23    circumstances, and constituted valid, due and sufficient notice to all Class Members, complying fully

24    with the requirements of Rule 23 of the Federal Rules of Civil Procedure, the Constitution of the

25    United States, and any other applicable laws. The Class Notice procedure set forth in the Joint

26    Stipulation provides a means of notice reasonably calculated to apprise the Class Members of the

27    pendency of the action and the proposed settlement, and thereby meets the requirements of Rule

28    23(c)(2) of the Federal Rules of Civil Procedure, as well as due process under the United States
     Revised [Proposed] Order Granting Plaintiff’s     1                            Case No. 3:18-CV-07000-VC
     Motion for Preliminary Approval of Class Action
     Settlement
            Case 3:18-cv-07000-VC Document 49 Filed 11/19/20 Page 3 of 9




 1   Constitution, and any other applicable law, and constitutes due and sufficient notice to all Class

 2   Members.

 3           3.       The Class Notice informed the Class Members of the terms of the Joint Stipulation,

 4   of their right to submit objections, if any, and to appear in person or by counsel at the final approval

 5   hearing and to be heard regarding approval of the settlement. The Class Notice informed the Class

 6   Members of their right to request exclusion from the Class and the settlement. The Class Notice also

 7   informed Class Members of the date set for the final approval hearing. Adequate periods of time were

 8   provided by each of these procedures. No member of the Class filed a written objection to the

 9   proposed settlement as part of this notice process or stated an intention to appear at the final approval

10   hearing, and no Class Member requested exclusion from the Class and the settlement.

11           4.       The Court finds and determines that the notice procedure afforded adequate

12   protections to Class Members and provides the basis for the Court to make an informed decision

13   regarding approval of the settlement based on the responses of Class Members. The Court finds and

14   determines that the Class Notice was the best notice practicable, which satisfied the requirements of

15   law and due process.

16           5.       Solely for the purpose of settlement in accordance with the Joint Stipulation, the Court

17   finds that the requirements of Rule 23 of the Federal Rules of Civil Procedure and other laws and

18   rules applicable to settlement approval of class actions have been satisfied, and the Court hereby

19   certifies the following Class: All current and former non-exempt employees who worked for Blue

20   Apron in California at any time during the period from October 5, 2014 through April 16, 2020.

21           6.       Pursuant to the Joint Stipulation, and for settlement purposes only, the Court further

22   finds as to the Class that:

23                        a. The Class is so numerous that joinder of all members is impracticable;

24                        b. There are questions of law or fact common to the Class which predominate

25                            over the questions affecting only individual members;

26                        c. The claims of the Class Representative are typical of the claims of the Class

27                            that the Class Representative seeks to certify;

28                        d. The Class Representative, Plaintiff Terrance Bailey, will fairly and adequately
      Revised [Proposed] Order Granting Plaintiff’s      -2-                        Case No. 3:18-CV-07000-VC
      Motion for Final Approval of Class Action
      Settlement
            Case 3:18-cv-07000-VC Document 49 Filed 11/19/20 Page 4 of 9




 1                            protect the interests of the Class and is, therefore, appointed as the

 2                            representative of the Class;

 3                        e. Class Counsel, David Mara and Jill Vecchi of Mara Law Firm, PC, will fairly

 4                            and adequately protect the interests of the Class and are qualified to represent

 5                            the Class and are, therefore, appointed as attorneys for the Class for purposes

 6                            of settlement; and

 7                        f. Certification of the Class is superior to other available methods for fair and

 8                            efficient adjudication of the controversy.

 9           7.       The Court finds that the settlement is fair when compared to the strength of Plaintiffs’

10   case, Blue Apron’s defenses, the risks involved in further litigation and maintaining class status

11   throughout the litigation, and the amount offered in settlement.

12           8.       The Court finds that the Parties conducted adequate investigation and research, and

13   that their attorneys were able to reasonably evaluate their respective positions. The Court finds that

14   the settlement was reached as a result of informed and non-collusive arm’s-length negotiation.

15           9.       The Court finds that Class Counsel has extensive experience acting as class counsel

16   in complex class action cases and their view on the reasonableness of the settlement was therefore

17   given its due weight. The Court further finds that the Class’ reaction to the settlement – with no

18   objections or requests for exclusion – weighs in favor of granting final approval of the settlement.

19           10.      The Joint Stipulation is not an admission by Blue Apron, nor is this Order a finding

20   of the validity of any allegations or of any wrongdoing by Blue Apron. Neither this Order, the Joint

21   Stipulation, nor any document referred to herein, nor any action taken to carry out the settlement,

22   shall be construed or deemed an admission of liability, culpability, negligence, or wrongdoing on the

23   part of Blue Apron.

24           11.      The Court finds and determines that the Individual Settlement Shares to be paid to

25   each Participating Class Member as provided for in the Joint Stipulation are fair and reasonable.

26   III.    ORDER

27           IT IS HEREBY ORDERED as follows:

28
      Revised [Proposed] Order Granting Plaintiff’s      -3-                        Case No. 3:18-CV-07000-VC
      Motion for Final Approval of Class Action
      Settlement
               Case 3:18-cv-07000-VC Document 49 Filed 11/19/20 Page 5 of 9




 1              1.      As defined in the Joint Stipulation, the Court directs the Settlement Administrator to

 2   disburse the following out of the Gross Settlement Amount (“GSA”):

 3                           a. Individual Settlement Shares. The Court finds and determines that the

 4                               Individual Settlement Shares provided for by the terms of the Joint Stipulation

 5                               to be paid to Participating Class Members are fair and reasonable. The Court

 6                               hereby grants final approval to and orders the payment of those amounts be

 7                               made to the Participating Class Members in accordance with the terms of the

 8                               Joint Stipulation.

 9                           b. Class Counsel’s Fees and Cost Award. Pursuant to the terms of the Joint

10                               Stipulation, and the authorities, evidence, and argument submitted by Class

11                               Counsel, the Court finds and determines Class Counsel have conferred a

12                               benefit on absent Participating Class Members and, having expended efforts

13                               to secure a benefit to the Class, are entitled to a fee. Accordingly, the Court

14                               hereby orders an award of $500,000 for attorneys’ fees and $68,354.51 for

15                               litigation costs, to be paid out of the Gross Settlement Amount to Class

16                               Counsel, is fair and reasonable. The Court does not find the attorney fee award

17                               of $500,000 and costs of $68,354.51 are a disproportionate distribution of the

18                               Settlement under In Re Bluetooth Product Liability Case (“Bluetooth”) (9th

19                               Cir. 2011) 654 F.3d 935. The Court also finds the attorney fee award here is

20                               not unreasonable under Bluetooth because the Parties did not arrange for fees

21                               to revert to Blue Apron in the event the Court awarded less than requested.

22                               Therefore, the attorneys’ fees and litigation costs are approved and ordered

23                               paid in accordance with the terms of the Joint Stipulation.1

24
25
26   1
       Ten percent (10%) of the attorneys’ fees awarded, which represents $50,000, shall be withheld until
     after Plaintiff files a Post-Distribution Accounting in accordance with the dates set forth in the
27   Court’s Order Granting Final Approval of Class Action Settlement and Entering Judgment. At the
     time Plaintiff files his Post-Distribution Accounting, Plaintiff shall submit a proposed order releasing
28   these fees.
       Revised [Proposed] Order Granting Plaintiff’s    -4-                         Case No. 3:18-CV-07000-VC
         Motion for Final Approval of Class Action
         Settlement
            Case 3:18-cv-07000-VC Document 49 Filed 11/19/20 Page 6 of 9




 1                        c. Class Representative Enhancement Payment. The Court finds and determines

 2                            the Class Representative Enhancement Payment in the amount of $10,000 to

 3                            Plaintiff Terrance Bailey is fair and reasonable. The Court hereby orders the

 4                            Class Representative Enhancement Payment is finally approved and ordered

 5                            paid in accordance with the terms of the Joint Stipulation.

 6                        d. Administration Costs. The Court finds and determines that the payment of the

 7                            settlement Administration Costs in the amount of $22,500, to be paid to

 8                            Phoenix Settlement Administrators out of the Gross Settlement Amount, is fair

 9                            and reasonable. The Court hereby orders the Settlement Administrator to make

10                            this payment to itself in accordance with the terms of the Joint Stipulation.

11                        e. PAGA Payment. The Court finds that the PAGA Payment of $150,000, of

12                            which $112,500 is to be paid to the California Labor & Workforce

13                            Development Agency (“LWDA”) out of the Gross Settlement Amount, to be

14                            reasonable and appropriate. The remaining $37,500 (25% of the PAGA

15                            Payment) shall remain in the Net Settlement Amount to be included when

16                            distributing Individual Settlement Shares to Participating Class Members. The

17                            Court hereby grants final approval to and orders that the PAGA Payment be

18                            paid pursuant to the terms and provisions set forth in the Joint Stipulation.

19           2.       Neither Blue Apron nor any of the Released Parties shall have any further liability for

20   costs, expenses, interest, attorneys’ fees, or for any other charge, expense, or liability, except as

21   provided for in the Joint Stipulation.

22           3.       Nothing in this Order shall preclude any action to enforce the Parties’ obligations

23   pursuant to the Joint Stipulation or pursuant to this Order, including the requirement that Blue Apron

24   make payments to Participating Class Members in accordance with the Joint Stipulation.

25           4.       By this Judgment, Plaintiff shall release, relinquish, and discharge, and each of the

26   Participating Class Members shall be deemed to have, and by operation of the Judgment shall have,

27   fully, finally, and forever released, relinquished, and discharged all Released Claims, as defined in

28   the Joint Stipulation.
      Revised [Proposed] Order Granting Plaintiff’s      -5-                        Case No. 3:18-CV-07000-VC
      Motion for Final Approval of Class Action
      Settlement
            Case 3:18-cv-07000-VC Document 49 Filed 11/19/20 Page 7 of 9




 1           5.       The Court retains jurisdiction over the administration and effectuation of the

 2   settlement, including, but not limited to, the ultimate disbursal of Class Counsel’s attorneys’ fees and

 3   costs and Plaintiff’s Class Representative Enhancement Payment, and any other issue related to this

 4   Settlement.

 5           6.       The Parties shall bear their own costs and attorneys’ fees except as otherwise provided

 6   by the Settlement Agreement and this Order.

 7           7.       Within 21 days of the date of this Order, Plaintiff is ordered to file a Post-Distribution

 8   Accounting, providing the following information: the total settlement fund, the total number of class

 9   members, the total number of class members to whom notice was sent and not returned as

10   undeliverable, the number and percentage of opt-outs, the number and percentage of objections, the

11   average and median recovery per claimant, the largest and smallest amounts paid to Class Members,

12   the method(s) of notice and the method(s) of payment to Class Members, the number and value of

13   checks not cashed, the amounts distributed to each cy pres recipient, the administrative costs, the

14   attorneys’ fees and costs, the attorneys’ fees in terms of percentage of the settlement fund, and the

15   multiplier, if any. The Parties should summarize this information in an easy-to-read chart. The Post-

16   Distribution Accounting should also include when payments were made to Class Members, the

17   number of Class Members who were sent payments, the total amount of money paid to Class

18   Members, any significant or recurring concerns communicated by Class Members to the Settlement

19   Administrator and/or Class Counsel since final approval, any other issues in the settlement

20   administration since final approval, and how any concerns or issues were resolved. The Post-

21   Distribution Accounting should also discuss the benefit conferred on the Class as a result of the

22   institutional changes made by Blue Apron. The Parties are further ordered to post this Post-

23   Distribution Accounting on the settlement website. At the time the Post-Distribution Accounting is

24   filed, Class Counsel should submit a proposed order releasing the remainder of the attorneys’ fees.

25           8.       Final Judgment. The Court hereby enters final judgment in this case in accordance

26   with the terms of (1) the Joint Stipulation; (2) Order Granting Motion for Preliminary Approval of

27   Class Action Settlement; and (3) this Order. Upon entry of this Order and Final Judgment, the Action

28   is hereby dismissed with prejudice as against Blue Apron. Without affecting the finality of this Order
      Revised [Proposed] Order Granting Plaintiff’s       -6-                        Case No. 3:18-CV-07000-VC
      Motion for Final Approval of Class Action
      Settlement
               Case 3:18-cv-07000-VC Document 49 Filed 11/19/20 Page 8 of 9




 1   in any way, the Court retains jurisdiction of all matters relating to the interpretation, administration,

 2   implementation, effectuation, and enforcement of this Order and the Settlement.

 3   IV.        ADMINISTRATION TIMELINE

 4              The Court adopts the following administration timeline. The dates in the timeline assume the

 5   Effective Final Settlement Date is November 29, 2020.2

 6
 7
         Deadline for Blue Apron to Fund the Settlement                   December 9, 2020
 8                                                          [10 calendar days of Effective Final Settlement
                                                                                 Date]
 9
10        Deadline for the Settlement Administrator to                    December 19, 2020
          Disburse the Settlement to Participating Class    [10 calendar days after the settlement is funded
11                          Members                                        by Blue Apron]

12
           Deadline for Blue Apron to Change its Meal                     December 14, 2020
13                  and Rest Period Policies                [15 calendar days of Effective Final Settlement
                                                                                 Date]
14
15             Deadline for Blue Apron to Move its                        December 29, 2020
                           Timeclocks                       [30 calendar days of Effective Final Settlement
16                                                                               Date]

17
            Reminder Postcard Mailed to Participating                       March 29, 2021
18         Class Members Who Have Not Deposited or            [90 calendar days after checks are mailed to
            Cashed their Individual Settlement Checks                Participating Class Members]
19
20         Deadline for Participating Class Members to                      June 27, 2021
           Cash or Redeem Their Individual Settlement        [180 calendar days after checks are mailed to
21                            Checks                                Participating Class Members]

22
23
24
     2
       As no objections have been filed, the Effective Final Settlement Date is the date on which both of
25   the following events occurs: (1) the date of this Order; and (2) the date the Alameda County Superior
     Court enters dismissal of the matter Terrance Bailey v. Blue Apron, LLC; Blue Apron, Inc. (Case No.
26   RG17878905). An Effective Final Settlement Date of November 29, 2020 allows ten days for the
     Alameda County Superior Court to enter dismissal of the action Terrance Bailey v. Blue Apron, LLC;
27   Blue Apron, Inc. (Case No. RG17878905). Counsel are ordered to move the dates in the
     Administrative Timeline based upon the actual date the Alameda County Superior Court enters
28   dismissal.
      Revised [Proposed] Order Granting Plaintiff’s     -7-                         Case No. 3:18-CV-07000-VC
         Motion for Final Approval of Class Action
         Settlement
           Case 3:18-cv-07000-VC Document 49 Filed 11/19/20 Page 9 of 9




 1
       The Funds from Uncashed Checks are Sent to                            July 17, 2021
 2                    the Cy Pres                             [200 calendar days after checks are mailed to
                                                                     Participating Class Members]
 3

 4         Deadline for Plaintiff to Submit Post-                           August 13, 2021
                 Distribution Accounting
 5

 6

 7   IT IS SO ORDERED.

 8
     Date: November 19, 2020                         ____________________________
 9                                                   Honorable Vince Chhabria
                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Revised [Proposed] Order Granting Plaintiff’s      -8-                        Case No. 3:18-CV-07000-VC
     Motion for Final Approval of Class Action
     Settlement
